Citation Nr: 1736978	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-18 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable initial disability rating for a left elbow disability status post cubital tunnel release prior to March 4, 2014, and to a disability rating in excess of 10 percent thereafter.

2.  Entitlement to a compensable initial disability rating for a right elbow disability status post cubital tunnel release prior to March 4, 2014, and to a disability rating in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Air Force from October 1990 to December 2010.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran appeared and testified at an October 2016 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's left elbow disability has been manifested by no more than moderate incomplete paralysis throughout the entire appeal period.

2.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's right elbow disability has been manifested by no more than moderate incomplete paralysis throughout the entire appeal period.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating, but not higher, for a left elbow disability have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.20, 4.27 4.124a, Diagnostic Code (DC) 8599-8517 (2016).

2.  The criteria for a 10 percent disability rating, but not higher, for a right elbow disability have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.20, 4.27, 4.124a, Diagnostic Code (DC) 8599-8517 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

I.  Legal Standard

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where, as here, entitlement to service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's specific disability is not listed in the Rating Schedule, and the RO assigned Diagnostic Code 8599-8517 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2016).  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2016).  DC 8517 evaluates the severity of paralysis, whether complete or incomplete, of the musculocutaneous nerve.  38 C.F.R. § 4.124a.  Under DC 8517, ratings of 0, 10, and 20 percent are assignable for incomplete paralysis that is mild, moderate, or severe, respectively.  A 30 percent rating is also assignable under this code for complete paralysis involving the major extremity, with evidence of weakness but not loss of flexion of elbow and supination of forearm.  Id.

II.  Analysis

The Board observes at the outset the Veteran's hearing testimony regarding his satisfaction of his current 10 percent disability rating for each of his elbow disabilities.  He indicated at that time he was seeking an extension of his 10 percent rating from the current effective date of March 4, 2014, back to January 1, 2011, the day after his separation from active duty service.  However, the Board has also considered whether a rating in excess of 10 percent is warranted for the entire period currently under appeal.  

Notably, the Veteran has been remarkably consistent regarding the specific symptoms and severity of discomfort, numbness, and loss of strength he experiences in his upper extremities throughout the period currently under consideration.  

To evaluate his claim, he was afforded a pre-separation medical examination in December 2010.  At that time, the Veteran reported that his hands, fingers, and arms went numb and that he had pain and tingling in his arms.  The examiner reported that his symptoms included weakness, lack of endurance, fatigability, and pain and indicated that the Veteran continued to notice loss of strength when he held objects and loss of endurance in his arms faster than normal despite his recent cubital tunnel release procedures.  Notwithstanding these complaints, the examiner reported largely normal examination findings.  This clinician reported normal strength and range of motion bilaterally in the Veteran's upper extremities with negative Tinnel's signs and no signs of instability, deformity, weakness, edema, or loss of sensation.  

The Veteran attended an additional medical examination in June 2013.  Of particular relevance here, the Veteran reported to the clinician who conducted this examination that his symptoms were the same as those he endorsed in 2010.  He described experiencing a dull, throbbing pain intermittently throughout the day that increased with repetitive movements of his wrists, and the Veteran reported that prolonged overhead extension of his arms caused increase numbness and weakness bilaterally.  The Veteran also indicated that he experienced routine decreases in his grip strength that intensified depending on the activities in which he engaged.  This June 2013 examiner reported symptoms of moderate bilateral intermittent pain, severe bilateral paresthesias and/or dysesthesias, and severe bilateral numbness.  

Upon examination, the Veteran was found to have intact sensation to light touch, but he demonstrated 4/5 motor strength in his grip bilaterally.  Ultimately, this examiner suggested that the Veteran had mild incomplete paralysis in his bilateral musculocutaneous nerves.  

The Veteran was afforded yet another VA examination to evaluate his bilateral elbow condition in March 2014 that ultimately led to his award of a 10 percent disability rating.  The Board notes that the Veteran again denied any changes in his symptoms since the previous VA examination.  He continued to report symptoms of ongoing tiredness and numbness of his hands and digits with repetitive movement.  Again, the Veteran reported severe numbness bilaterally, in addition to moderate bilateral paresthesias and/or dysesthesias, moderate bilateral intermittent pain, and moderate bilateral constant pain.  This examiner also reported normal sensation in the Veteran's upper extremities, but again found only 4/5 motor strength in the Veteran's bilateral grip.  Like the June 2013 examiner, the clinician who performed the March 2014 VA examination indicated that the Veteran ultimately had mild incomplete paralysis in his bilateral musculocutaneous nerves.

Pursuant to DC 8517, the central focus of the Veteran's claim relates to the severity of the Veteran's incomplete paralysis of his bilateral musculocutaneous nerves.  38 C.F.R. § 3.124a instructs that, when evaluating peripheral nerves, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

Although there is no indication that the Veteran possesses the medical training, knowledge, or experience to provide a competent opinion on the medically complex question of the clinical severity of his bilateral nerve disability, he is competent to describe the nature and severity of his observable symptoms of numbness, pain, and increased fatigability with repetitive use.  The Board notes that these symptoms have also remained remarkably consistent throughout the appellate period, with nearly identical reports to each of the VA examiners of symptoms and severity of discomfort and weakness.  The Veteran again repeated largely identical symptoms at the hearing before the undersigned Veterans Law Judge.  The consistency of these reports of symptoms enhances the credibility and probative weight that can be given to the Veteran's lay statements and testimony.

The Board recognizes that none of the medical examiners in this case have reported that the Veteran has any more than mild incomplete paralysis of these nerves.  As suggested above, the Board also acknowledges that, when the nerve impairment is wholly sensory, the highest rating should generally be for "mild" involvement of the nerve under consideration.  However, the Board notes that the Veteran has demonstrated more than purely subjective complaints of loss of sensation.  Both the June 2013 and the March 2014 VA examiners reported that the Veteran also had loss of grip strength in each of his hands.  Taken with the Veteran's credible and probative reports of constant, unchanging symptoms of loss of strength, pain, and numbness, the Board finds that the Veteran's incomplete paralysis of his bilateral musculocutaneous nerve is best described as "moderate" in nature, which satisfies the criteria for a 10 percent rating for the Veteran's bilateral elbow disability for the entire period currently under appeal.  

The Board notes that the Veteran has not contended that his elbow disabilities meet the criteria for a higher rating and there is no competent medical opinion evidence or other clinical criteria to suggest that the Veteran's bilateral elbow disabilities have resulted in severe incomplete paralysis of his bilateral musculocutaneous nerves.  As such, a disability rating in excess of 10 percent is not warranted in this case.  The Board also notes that there have been no contentions that his conditions have rendered him unemployable and the record does not raise the issue of unemployability.  

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a 10 percent rating, but not higher, for a left elbow disability status post cubital tunnel release for the entire period on appeal is granted.

Entitlement to a 10 percent rating, but not higher, for a right elbow disability status post cubital tunnel release for the entire period on appeal is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


